Citation Nr: 1720738	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Board found a March 2016 addendum opinion inadequate as the examiner averred that the service treatment records (STRs) only contained audiometric testing results from May 1984, December 1988, September 1984, despite the existence of additional audiometric testing depicting bilateral threshold shifts.  The Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination.  The Board notes that a new VA examination was obtained in January 2017 and has been associated with the claims file.  The Board has reviewed the examination report and finds it is adequate to adjudicate the issues on appeal.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has established a pattern of being uncooperative during audiometric testing and providing unreliable testing results; thus, the competent and credible evidence of record does not establish bilateral hearing loss at any time during the period on appeal.

2.  Any bilateral hearing loss that might exist did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran's tinnitus did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in July and August 2011, prior to the initial adverse decision in this case.  Thereafter, the claims were readjudicated in a February 2017 supplemental statement of the case (SSOC).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2017 SSOC.  

The Veteran was provided two in-person VA examinations that occurred in July 2011 and February 2012.  The Board notes that neither examiner were able to obtain valid pure tone testing results or word recognition scores due to many inconsistent and false positive responses provided by the Veteran.  A May 2015 Board decision found the February 2012 VA examination report inadequate to adjudicate the claims on appeal because the examiner not comment on any apparent shift in hearing acuity between the Veteran's entrance and separation examinations.  An addendum medical opinion was obtained in March 2016.  However, a January 2017 Board decision found the addendum opinion inadequate as the Board interpreted the report to aver that the service treatment records (STRs) only contained audiometric testing results from May 1984, December 1988 and September 1984, despite the existence of additional audiometric testing depicting bilateral threshold shifts.  

A forth VA examination report was obtained in January 2017.  The examiner stated that she was able to obtain pure tone threshold testing results.  However, as with the July 2011 and February 2012 VA examinations, the examiner noted that the Veteran was uncooperative during the word recognition testing and she was unable to obtain valid testing results despite reinstructing and re-testing the Veteran on three separate occasions.  As noted more fully below, the Board finds that the Veteran has established a pattern of being uncooperative during audiometric testing and providing unreliable testing results.  VA's duty to assist in developing the facts and evidence pertinent to his claim - including the provision of a VA examination - is not a one-way street, and it is his responsibility to work with VA with regard to development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that any further attempt to re-examine the Veteran would be a waste of VA resources.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board finds the duty to assist requirements have been fulfilled.  Additionally, all relevant, identified, and available evidence has been obtained, including private medical records related to the July 2013 audiometric testing, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that his hearing loss and tinnitus were caused by traumatic noise exposure associated with working on a flight deck, sandblasting and paint chipping during service.

The Veteran's service treatment records (STRs) include a May 1984 enlistment examination noting normal ears and eardrums and the Veteran denied any ear trouble or hearing loss.  An audiological examination noted the following audiometric testing results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
0
0
0
0

An October 1984 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
10
10
10
0
5

A January 1988 hearing examination noted the following audiometric testing results:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
5
5
10
5
15

A December 1988 re-enlistment examination noted normal ears and eardrums and the Veteran denied any ear trouble or hearing loss.  An audiological examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
10
10

A March 1992 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
10
10
5
10

A February 1993 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
5
5
5
5

A March 1994 hearing examination noted the following audiometric testing results:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
10
10
10

A September 1994 separation examination noted normal ears and eardrums and the Veteran denied any ear trouble or hearing loss.  An audiological examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
10
10
10

Post-service medical records include an October 2009 private medical record examining the Veteran's complaints of back and lower leg pain.  The record noted no hearing loss after examination of the Veteran.

An April 2010 Social Security Administration (SSA) record noted that the Veteran had no difficulty hearing during a face-to-face interview.  A May 2010 SSA physical residual capacity assessment noted that no communication limitation, including hearing, was established.   

The Veteran underwent a VA examination in July 2011.  The Veteran reported decreased hearing for the past year.  The Veteran denied any noise exposure before service or occupational noise exposure after service.  The Veteran further reported in-service traumatic noise exposure associated with working on a flight deck and exposure to sandblasting and paint chipping.  The examiner reported normal tympanograms bilaterally.  The examiner stated that she was unable to report either pure tone or word recognition testing results as those test results were found invalid.  The examiner further stated that the Veteran provided many false positive responses, part word responses, and an inconsistent ability to respond to spoken communications.  The examiner did note that a review of the STRs showed all audiological examinations within normal limits bilaterally.  Based on a review of the STRs, the examiner opined that any hearing loss that may be present would not be due to or the result of military noise exposure.  The Veteran also reported tinnitus present about 85 percent of the time and worse in his right ear.  Tinnitus symptoms reportedly began one year prior.  The examiner opined that military noise exposure was not the cause of the Veteran's tinnitus as the condition was present for only about a year.

An August 2011 VA medical record shows that the Veteran reported having hearing problems "sometimes."  The physician noted the Veteran was hard of hearing and the Veteran was recommended for an audiological evaluation.

During a February 2012 VA examination, the examiner was unable to provide audiological testing results due to inconsistent responses provided by the Veteran in response to pure-tone test stimuli.  Accordingly, the examiner found that test reliability was poor and she was unable to provide a diagnosis.  The Veteran reported difficulty understanding speech in all situations.  The Veteran further reported being unsure of the date of onset of his hearing loss, but that he thought it began in 2003.  The examiner also noted that the Veteran reported working at a Nissan plant after service, but reported wearing hearing protection.  Despite a lack of diagnosis, the examiner opined that the Veteran's hearing loss was not "at least was likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner based this opinion on the Veteran's STRs which noted normal hearing upon entry and separation from service.  The examiner noted the Veteran's assertion that his hearing loss symptoms began in 2003; however, the examiner further noted a November 2011 VA audiological examination that found normal hearing.  

A May 2012 SSA disability report noted no hearing difficulty observed.  Additionally, SSA records include a July 2012 examination report that noted normal hearing to spoken words.  An August 2012 SSA record noted that the Veteran had no difficulty hearing during a face-to-face interview.

A July 2013 private audiology medical record shows the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
70
80
LEFT
45
40
60
65
70

During a November 2013 DRO hearing, the Veteran testified that he spent eight and one-half years in the Navy around loud noises, primarily aircrafts.  He stated that he experienced hearing loss in the past several years.  The Veteran also testified that he took a free hearing test by a private physician who told the Veteran he was losing his hearing and recommended hearing aids.  The Veteran further testified that he was not subject to any post-service traumatic noise exposure.  Additionally, the Veteran testified that his tinnitus started in his left ear and was now in both ears.  Symptoms reported was constant ringing.  The Veteran asserted that his tinnitus was due to loud noises associate with working with aircraft and shipboards during service.  The Veteran further asserted that his tinnitus began around ten years prior.  The Veteran reported no post-service traumatic noise exposure.

A March 2016 addendum opinion noted the Veteran's enlistment, re-enlistment and separation examinations showed normal hearing bilaterally for all frequencies.  The examiner further noted no threshold shifts of 15 dB or higher during service.  In addition, the examiner noted VA examinations conducted in July 2011 and February 2012 in which no reliable testing results were obtained.  However, the examiner did note a November 2011 VA audiology record which evidenced a thorough evaluation and revealed normal hearing bilaterally.  Based on the above, the examiner opined that any hearing loss the Veteran may have was not due to military noise exposure as all audiological evaluations noted normal hearing, including the November 2011 evaluation conducted seventeen years after separation from service.   The examiner did not provide a medical opinion as to the Veteran's service connection claim for tinnitus.

At a January 2017 VA examination, the Veteran's bilateral hearing was manifested by the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
20
LEFT
5
5
15
20
15

The Veteran was diagnosed with normal hearing bilaterally.  The examiner further noted that the use of speech discrimination scores were not appropriate for the Veteran because the Veteran was uncooperative during testing and was reinstructed and retested three separate times.  The examiner opined that the Veteran's bilateral hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  This opinion was based on the assessment of normal hearing bilaterally in addition to normal hearing noted upon entrance and separation from service.  The examiner further noted that all audiological evaluations conducted between 1984 and 1994 revealed thresholds within normal limits.  No positive threshold shifts greater than normal measurement variability was found at any frequency range between 1984 and 1994.

During a January 2017 VA examination, the Veteran further reported the onset of tinnitus several years ago after service.  The examiner opined that it was "less likely than not (less than 50% probability) caused by or a result of military noise exposure."  The examiner based this opinion on the finding that the Veteran currently had normal hearing, and had normal hearing upon entrance and separation from service.  The examiner further found a lack of evidence in the claims file of any complaints of tinnitus or hearing loss during service and the Veteran reported the onset less than five years ago.  Thus, the examiner found that noise exposure in the military was not the cause of any current reports of tinnitus.

Hearing Loss

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

The Board notes that the Veteran has been provided three separate in-person VA audiological examinations dating between July 2011 and January 2017.  During each of those examinations the Veteran provided many false positive responses and/or was found uncooperative by the examiner; thereby frustrating any competent audiological testing results.  As noted above, VA's duty to assist in developing the facts and evidence pertinent to his claim - including the provision of a VA examination - is not a one-way street, and it is his responsibility to work with VA with regard to development.  Wood, 1 Vet. App. at 193.  The Board notes that the July 2017 VA examiner did report pure tone thresholds for the 500 - 4,000 Hz frequencies.  However, the examiner also found the Veteran uncooperative and that he provided inconsistent speech discrimination scores.  

Therefore, the Board finds that the Veteran has established a pattern for being uncooperative during audiometric testing and providing unreliable testing results.  Thus, the Board finds that any audiological testing results obtained during the period on appeal is of little probative value, to include the July 2013 private audiological evaluation and the January 2017 VA examination.  Additionally, with regard to the July 2013 private audiological examination report, the Board notes that this report shows significantly higher threshold testing results for the 500 - 4,000 Hz frequencies that appear unsupported by the record.  In fact, the July 2013 testing results appear anomalous to the contemporary medical record, including a July 2012 SSA record noting normal hearing to spoken words during an examination.  The Board additionally notes that both the February 2012 and March 2013 VA examiners cited a November 2011 VA audiological examination that reportedly evidenced a normal hearing evaluation.  A review of the record shows that this examination report has not been associated with the Veteran's electronic claims file.  Regardless, even if the report was available, any audiological testing results would similarly be found unreliable for reasons cited above.

Thus, the medical evidence of record does not show that the Veteran has had any bilateral hearing loss during the period on appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

In any event, even if the Veteran was found to have a current hearing loss disability, the evidence of record does not establish a medically sound basis for attributing such disability to service.  To this point, the Board finds the January 2017 VA examination the most probative evidence of record.  The examiner reviewed all audiological evaluations conducted between 1984 and 1994 and found no positive threshold shifts greater than normal measurement variability.  The examiner relied on this finding to support her negative medical opinion.

Additionally, both of the July 2011 and March 2016 VA examiners opined that any hearing loss the Veteran may have was not due to military noise exposure as all in-service audiological evaluations noted normal hearing.  While the Board previously found the March 2016 VA medical opinion inadequate, it did so because the examiner did not list all in-service audiological examinations.  However,  the January 2017 VA examiner did note that she reviewed all in-service audiological examination reports and found no positive threshold shift greater than normal measurement variability during service.  Thus, the Board finds the March 2016 VA medical opinion is validated by the January 2017 VA examination report.  Moreover, the Board finds that the negative February 2012 VA medical opinion, despite being found inadequate for not discussing any apparent shift in hearing acuity between the Veteran's entrance and separation examinations, adds weight to cumulative negative medical opinions. 

The Board recognizes the Veteran's assertion that his claimed bilateral hearing loss is related to traumatic noise exposure while in the Navy.  The Board further recognizes that a Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  In this regard, while a Veteran can competently report the onset and continuity of hearing loss symptoms, an actual diagnosis of sensorineural hearing loss requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Further, although a Veteran is considered competent to report observable manifestations of his symptoms, the Veteran in this case has provided conflicting lay statements as to the onset of his hearing loss symptoms.  During the July 2011 VA examination, the Veteran reported symptoms dating back one year.  During the February 2012 VA examination, the Veteran reported being unsure when his hearing loss symptoms began, but thought they began in 2003.  Accordingly, the Board finds the Veteran an unreliable historian as to the onset of any hearing loss symptomatology.  Thus, any discussion of the Veteran's lay statements by a VA examiner would be a futile endeavor as there are no lay statements that can be relied upon.

The Board further finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record including the cumulative VA examination reports.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and, collectively, they provided persuasive rationales for them.  More importantly, there is no medical evidence to the contrary.

Thus, after reviewing the evidence of record the Board finds no competent evidence of a current hearing loss disability or a medically sound basis for attributing any such disability to service.  Accordingly, the Board finds that the first and third Shedden requirements have not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Tinnitus

After a review of all the evidence, the Board finds that service connection for tinnitus is not warranted.  

The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

Initially, the Board notes that the Veteran has provided conflicting lay statements as to the onset of his tinnitus symptoms.  During the July 2011 VA examination the Veteran reported the onset of his symptoms one year prior.  During the February 2012 VA examination the Veteran reported the date of onset as 2003.  As noted above, the Board has found the Veteran an unreliable historian due to his conflicting statements.  However, despite those conflicting statements, the Veteran has not asserted experiencing any symptoms during service or experiencing a continuity of symptomology since service.  

Moreover, the January 2017 VA audiologist opined that the Veteran's tinnitus was not a result of military noise exposure based on the gap in time between separation from service and onset of his symptoms.  The Board finds this opinion probative as the examiner considered the evidence in the claims file and provided a clear, logical rationale supporting her conclusion.  Additionally, the January 2017 medical opinion is supported by negative medical opinions provided by the July 2011 and February 2012 VA examiners.  There is no medical evidence to the contrary.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current disability, and lay evidence establishes an in-service event, a causal connection between the current disability and an in-service event does not exist.  Accordingly, the Board finds that the third Shedden requirement has not been met.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current tinnitus disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for tinnitus.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


